Citation Nr: 1746861	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  09-27 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating for degenerative disc disease (DDD) of the lumbar spine in excess of 40 percent beginning January 5, 2013. 

2.  Entitlement to an initial compensable rating for left lower extremity protein C deficiency with deep vein thrombosis (DVT) prior to January 27, 2016, and in excess of 20 percent thereafter.

3.  Entitlement to service connection for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1981 to November 2001.

This appeal to the Board of Veterans' Appeals (Board) arises from the September 2008 and August 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The issues on appeal were most recently remanded in February 2017.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the rating period beginning January 5, 2013, the Veteran's lumbar spine disability has been manifested by subjective complaints of pain and limitation of motion; objective findings do not include unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes lasting at least six weeks during any 12-month period.

2.  For the rating period prior to April 1, 2014, the Veteran's left leg DVT disability was essentially asymptomatic.

3.  For the rating period from April 1, 2014, to January 26, 2016, the Veteran's left leg DVT disability was manifested by an aching pain in the leg after prolonged standing or walking.

4.  For the rating period beginning January 27, 2016, the Veteran's left leg DVT disability more nearly approximated symptoms of persistent edema and stasis pigmentation, but no persistent ulceration.


CONCLUSIONS OF LAW

1.  For the rating period beginning January 5, 2013, the criteria for a rating in excess of 40 percent for lumbar spine DDD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5243 (2016).

2.  For the rating period prior to April 1, 2014, the criteria for a compensable rating for left leg DVT have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.104, Diagnostic Code 7121 (2016).

3.  For the rating period from April 1, 2014, to January 26, 2016, the criteria for a 10 percent rating, but no higher, for left leg DVT have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.104, Diagnostic Code 7121 (2016).

4.  For the rating period beginning January 27, 2016, the criteria for a 40 percent rating, but no higher, for left leg DVT have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.104, Diagnostic Code 7121 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found. Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

In addition, in evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness. 38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39- 40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Procedural History and Rating Analysis for Lumbar Spine Disability

By way of procedural background, the AOJ initially granted service connection for the lumbar spine disability in an August 2013 rating decision.  The AOJ assigned an initial 10 percent rating effective April 7, 2008 and granted a 40 percent rating effective January 5, 2013.  Although a formal Notice of Disagreement (NOD) was never filed, the Veteran submitted a claim for an increased rating in March 2014.  The Board construes the March 2014 claim for increase as a timely NOD as it was received within one year of the issuance of the August 2013 rating decision.  

Moreover, the Board notes that a Statement of the Case (SOC) was never issued by the AOJ as it pertains to the increased rating claim for the spine disability.  A substantive appeal (VA Form 9) was also never submitted by the Veteran.  Nonetheless, in November 2015, the Board accepted jurisdiction of the increased lumbar spine disability claim (characterized as "an increased rating for degenerative disc disease, L2-3 (claimed as lower back) from January 5, 2013) and remanded the issue in order for the AOJ to issue a SSOC.  The AOJ subsequently readjudicate the issue in a May 2016 SSOC.  In February 2017, the Board again remanded the claim, this time for a new VA examination.  

The Board notes that, although a SOC and substantive appeal were not filed pertaining to the increased rating claim for the Veteran's spine disability, a timely filed substantive appeal is not a jurisdictional bar to Board review, and thus it is within the Board's discretion to waive the issue of timeliness under appropriate circumstances.  See Percy v. Shinseki, 23 Vet. App. 37, 44-46 (2009).  As such, the Board finds that the issue on appeal is properly before the Board.

Moreover, the Veteran's representative has consistently listed the issue as an increased rating claim in excess of 40 percent for the spine disability beginning January 5, 2013.  See June 2017 and September 2017 Appellant Post-Remand Briefs.  Accordingly, the issue the Board will address is whether an increased rating for the lumbar spine disability in excess of 40 percent is warranted beginning January 5, 2013.

The General Rating Formula for Diseases and Injuries of the Spine assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating requires unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

Also relevant to the analysis, Note (5) to DC 5237 provides the following:  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

The provisions of DC 5243 reflect that intervertebral disc syndrome (IVDS) (preoperatively or postoperatively) be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under DC 5243, a maximum 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.

Note (1) to DC 5243 provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the evidence of record, the Board finds that the Veteran's lumbar spine disability has been manifested by subjective complaints of pain and limitation of motion; objective findings do not include unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes of IVDS lasting at least six weeks during any 12-month period.  

A January 5, 2013 VA examination report specifically indicated that the Veteran's spine was limited to 90 degrees in flexion, to include after repetitive-use testing.  It was noted that the Veteran had at least 4 weeks, but less than 6 weeks of incapacitating episode in the last 12 months.  There was no radiculopathy found on examination and the Veteran was not noted to have ankylosis of the spine.  

According to a September 2014 VA spine examination report, the examiner specifically indicated that the Veteran did not have ankylosis of the spine.  No incapacitating episodes of IVDS were noted in the last 12 months.  The Veteran was also not found to have radicular pain or any other signs or symptoms due to radiculopathy.  

Pursuant to the most recent Board remand, the Veteran was afforded another VA spine examination in April 2017.  Again, the examiner indicated that the Veteran did not have ankylosis of the spine.  The Veteran was also not found to have radicular pain or any other signs or symptoms due to radiculopathy or any other neurological abnormalities.  The examiner further indicated that the Veteran did not have IVDS.  In an accompanying April 2017 medical opinion, the examiner specifically indicated that there was no evidence on examination of unfavorable ankylosis of the entire spine.  Additionally, x-rays were negative for ankylosis.

Upon review of all evidence of record, both lay and medical, a rating higher than 40 percent is not warranted.  First, the evidence does not show that the entire thoracolumbar spine or entire spine is in a position of unfavorable ankylosis or the equivalent of unfavorable ankylosis.  

Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary (28th ed. 1994) at 86); Nix v. Brown, 4 Vet. App. 462, 465 (1993); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis is also defined as a stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  As outlined in Note (5) of DC 5237, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Therefore, even if the Veteran is unable to perform extension or flexion and is in, in effect, the functional equivalent of ankylosis, his inability to extend or flex, by definition, constitutes, at worse, favorable ankylosis of the thoracolumbar spine because he is in a neutral (0 degrees) position.  Favorable ankylosis is consistent with the current 40 percent rating.

Moreover, the 40 percent rating represents the maximum rating for limitation of motion.  Therefore, further analysis regarding any additional functional limitations pursuant to DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 80   (1997) (holding that 38 C.F.R. § 4. 40  and 4.45 do not apply and that a higher rating is not warranted for painful motion or functional loss when the maximum schedular disability rating based on limitation of motion is in effect).

Further, the evidence discussed above does not show that the Veteran has had incapacitating episodes of IVDS lasting at least six weeks during any 12-month period as required under Diagnostic Code 5243.  For these reasons, the preponderance of the evidence is against a rating in excess of 40 percent for the Veteran's lumbar spine disability.

VA regulations require that consideration not only be given to the orthopedic manifestations but to any associated objective neurologic abnormalities, which are to be evaluated separately under the appropriate DC.   In this case however, the Veteran has not been diagnosed with radiculopathy associated with the lumbar spine disability or any other associated neurological abnormality.  Therefore, a separate neurological rating is not warranted.

Procedural History and Rating Analysis for Protein C Deficiency with DVT

The RO initially granted service connection for the Veteran's protein deficiency with DVT in a September 2008 rating decision.  The Veteran filed a timely NOD in October 2008, and a SOC was issued in June 2009.  A substantive appeal was filed by the Veteran in July 2009.  The Board subsequently remanded the issue in August 2013 and February 2017.

The Veteran's protein C deficiency resulting in left lower extremity DVT has been properly rated under 38 C.F.R. § 4.104, Diagnostic Code 7121 (2016), pertaining to post-phlebitic syndrome of any etiology.  Moreover, the Veteran has also been diagnosed with varicose veins, which are rated under DC 7120.  The rating criteria for Diagnostic Codes 7120 and 7121 are essentially identical.  Under these codes, a 0 percent rating is warranted for asymptomatic, palpable or visible varicose veins.  A 10 percent rating requires intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity of compression hosiery.  A 20 percent rating is warranted for persistent edema, incompletely relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating is warranted for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive, board-like edema with constant pain at rest.

The Veteran's evidence includes a September 2008 VA examination.  During the evaluation, the examiner noted that there Veteran's disability did not have any effect on his daily activities.  There was no history of angioneurotic edema.  There was also no current swelling or tenderness of the left lower extremity.  

In October 2013 and December 2014 VA treatment records, lower extremity edema was not present.  

However, in December 2014, the Veteran reported pain in the left ankle which he described as a 7/10 on the pain scale.  VA primary care notes dated in October 2014 reflect that the Veteran was seen for his DVT and the underlying protein deficiency.  He reported a worsening of left foot pain with walking for the past 6 months.  He also reported that his medication did not seem to alleviate the pain.  He denied pain at rest. 

On a January 27, 2016 VA examination report, the Veteran was noted to have varicose veins, as well as aching and fatigue of the left leg after prolonged standing and walking.  Those symptoms were relieved by elevation and compression hosiery.  Also present was persistent edema of the left leg incompletely relieved by elevation of the extremity.  

According to an April 2017 VA examination report, the Veteran reported that he developed left leg swelling in 2011 after having a DVT in his leg slightly below the knee.  He also had discoloration on the inside around his ankle that started 1.5 years ago.  The examiner indicated that the Veteran had aching in the left leg after prolonged standing.  

Upon review of the evidence of record, the Board finds that the Veteran is not entitled to a compensable rating for his left leg DVT prior to April 1, 2014.  Prior to that date, there is no indication in the record that the Veteran had experienced any associated symptoms.  The September 2008 VA examination report reflects that there was no history of angioneurotic edema, as well as no current swelling or tenderness of the left lower extremity.  Further, lower extremity edema was not noted in October 2013 VA treatment records.  According to 2014 VA primary care notes, the Veteran was seen for his DVT and underlying protein deficiency was reported having worsening left foot pain with walking for the past 6 months, which corresponds with April 2014).  For these reasons, the Board finds that a compensable rating for left leg DVT is not warranted for the rating period prior to April 2014.  38 C.F.R. § 4.104, Diagnostic Code 7121.

Nonetheless, for the rating period from April 1, 2014, to January 26, 2016, the evidence reflects that the Veteran's left leg DVT more nearly approximated the criteria for a 10 percent rating under Diagnostic Code 7121.  As noted above, a 10 percent rating is warranted for intermittent edema of the extremity or aching and fatigue in the leg after prolonged standing or walking, with symptoms relieved by elevation of extremity of compression hosiery.  Indeed, the evidence beginning April 2014 reflects the Veteran's reports of having had left foot pain with walking.  See October 2014 VA treatment record.  As such, the Board assigns a 10 percent rating for left leg DVT from April 1, 2014, to January 26, 2016.  

Beginning January 27, 2016, the Veteran is already in receipt of a 20 percent rating for his left leg DVT.  The Board however has reviewed the evidence and finds that the Veteran's disability is more severe from that date and thus more nearly approximates the criteria for a 40 percent rating under Diagnostic Code 7121 beginning January 27, 2016.  

As indicated, a 40 percent rating under Diagnostic Code 7121 requires evidence of persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  The January 2016 VA examination report notes that the Veteran experienced aching and fatigue of the left leg after prolonged standing and walking.  He also had persistent edema of the left leg incompletely relieved by elevation of the extremity.  Moreover, since approximately January 2016, the Veteran reported that he had discoloration on the inside of his left ankle.  See April 2017 VA examination report.   

As such, the Board finds that the evidence (the Veteran's reports of discoloration of the left leg with confirmation by the April 2017 VA examiner) more nearly approximate the manifestation of stasis pigmentation, as required for a 40 percent rating under Diagnostic Code 7121.  Moreover, the onset of this discoloration was in approximately January 2016.  For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for a 40 percent rating is warranted beginning January 27, 2016.

An even higher rating of 60 percent however is not warranted as there is no evidence of persistent ulceration.

In summary, the Board concludes that a compensable rating for the Veteran's left leg DVT disability prior to April 1, 2014 is not warranted.  However, from April 1, 2014, to January 26, 2016, the Veteran's DVT warrants a 10 percent rating, but no higher, and beginning January 27, 2016, the Veteran's DVT disability warrants a 40 percent rating, but no higher. 

Finally, the Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

ORDER

For the rating period beginning January 5, 2013, a rating in excess of 40 percent for lumbar spine DDD is denied.  

For the rating period prior to April 1, 2014, a compensable rating for left leg DVT is denied.

For the rating period from April 1, 2014, to January 26, 2016, a 10 percent rating, but no higher, for left leg DVT is granted, subject to the laws and regulations governing monetary benefits. 

For the rating period beginning January 27, 2016, a 40 percent rating, but no higher, for left leg DVT is granted, subject to the laws and regulations governing monetary benefits. 


REMAND

The Veteran also seeks entitlement to a TDIU.  In a May 2017 rating decision, the AOJ denied entitlement to a TDIU, in part, because the Veteran did not meet the schedular rating criteria for a TDIU.  The Veteran's claim was also denied because he had failed to complete and return a completed VA Form 21-8940 (Application for Increased Compensation Based on Unemployability).  

Given that the Veteran now meets the schedular rating criteria for a TDIU as of January 27, 2016, based on the award granted herein, he should be afforded another opportunity to submit a VA Form 21-8940 to assist in determining whether a TDIU is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to fully and accurately complete a VA Form 21-8940, Application for Increased Compensation Based on Unemployability and sent it to the RO.

2.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim for entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


